Marshall, Judge.
The single issue in this case involves the denial by the trial court of Marchbanks’ motion to dismiss Blanton’s appeal on the alleged ground that the appeal had not been timely filed. The basic suit for damages between these parties was recently before this court in Blanton v. Marchbanks, 139 Ga. App. 158. The issues presented in that appeal included the present question. The issue, sub judice, was decided adversely to Marchbanks in Division 1 of the earlier opinion of this court. The holding therein is controlling and dispositive of this particular facet of this case. There being nothing additional for this court to decide, we adhere to our ruling in Division 1 of case number 52155, affirming the denial of Marchbanks’ motion to dismiss Blanton’s appeal.

Judgment affirmed.


Pannell, P. J., and McMurray, J., concur.